Citation Nr: 0935031	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-02 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for chronic headaches.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1975 and February 1976 to February 1994.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2008, the Board reopened 
issues of service connection for a lower back disability and 
a right knee disability.  It remanded those issues and the 
remaining issues now on appeal to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the Veteran informed his Congressman in January 
2009 correspondence that he had recently been found disabled 
by the Social Security Administration (SSA) for the same 
issues over which he had been fighting VA.  In turn, the 
Congressman's office submitted the Veteran's correspondence 
to VA in March 2009.  

Despite the Veteran's clear statement that he has been found 
disabled by SSA for the disabilities for which he is claiming 
service connection, the file does not reflect that VA has 
obtained or attempted to obtain the SSA award or any records 
underlying it.  Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Any relevant 
findings made by the SSA are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  
Moreover, VA is subject to heightened obligations to ensure 
that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In addition, in August 2009 the Veteran submitted medical 
evidence with respect to his claim for an increased 
evaluation for hypertension.  He did not submit a waiver of 
initial consideration of this evidence by the RO.  In light 
of Disabled Am. Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, 
the Board finds that the RO should consider the additional 
medical evidence prior to the Board's appellate review.

In August 2009, the Veteran also asserted that he was 
entitled to service connection for his lower back, right 
knee, neck and left shoulder disabilities as due to 
undiagnosed illness due to his participation in the Gulf War.  
The Court of Appeals for Veterans Claims has held that a 
separate theory of entitlement is not a new claim, and must 
be addressed as part of the current claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004), aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet. App. 120 (1997).  Thus, on remand the RO should 
alternatively address entitlement to service connection for 
these conditions as due to undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.

2.  Then, readjudicate each of the 
Veteran's claims on appeal.  In doing so, 
address all evidence received since the 
July 2009 supplemental statement of the 
case (SSOC), and alternatively consider 
the Veteran's claims for service 
connection for lower back, right knee, 
neck and left shoulder disabilities as 
due to undiagnosed illness.  If any 
benefit sought on appeal remains denied, 
provide the Veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




